EXHIBIT 10.1

 

FIRST AMENDMENT TO CONTRIBUTION AGREEMENT AND TO
AGREEMENT REGARDING TRANSFER OF SERIES A UNITS

(AAAAA Rent-A-Space)

THIS FIRST AMENDMENT TO CONTRIBUTION AGREEMENT AND TO AGREEMENT REGARDING
TRANSFER OF SERIES A UNITS (hereinafter the “First Amendment”) is executed on
the 28th day of September, 2007, but made and entered into effective as of the
25th day of June, 2007, by, between, and among AAAAA RENT-A-SPACE, ALAMEDA,
LTD., LIMITED PARTNERSHIP, a California limited partnership, AAAAA RENT-A-SPACE,
ALAMEDA II, LTD. LIMITED PARTNERSHIP, a California limited partnership, AAAAA
RENT-A-SPACE, BERKELEY I, LTD., LIMITED PARTNERSHIP, a California limited
partnership, AAAAA RENT-A-SPACE, BERKELEY II, LTD., LIMITED PARTNERSHIP, a
California limited partnership, AAAAA RENT-A-SPACE — CASTRO VALLEY, LTD. LIMITED
PARTNERSHIP, a California limited partnership, AAAAA RENT-A-SPACE — COLMA, LTD. 
LIMITED PARTNERSHIP, a California limited partnership, AAAAA RENT-A-SPACE,
HAYWARD, LTD., LIMITED PARTNERSHIP, a California limited partnership, AAAAA
RENT-A-SPACE — MAUI,  A LIMITED PARTNERSHIP, a Hawaiian limited partnership,
AAAAA RENT-A-SPACE, SAN LEANDRO, LTD., LIMITED PARTNERSHIP, a California limited
partnership, AAAAA RENT-A-SPACE, SAN PABLO, LTD. LIMITED PARTNERSHIP, a
California limited partnership, and AAAAA RENT-A-SPACE — VALLEJO, LTD. LIMITED
PARTNERSHIP, a California limited partnership (each hereinafter individually
referred to as a “Contributor” and collectively the “Contributors”), H. JAMES
KNUPPE (hereinafter “James Knuppe”), BARBARA KNUPPE, and EXTRA SPACE STORAGE LP,
a Delaware limited partnership (hereinafter “Extra Space”).

R E C I T A L S:

A.                                   Pursuant to that certain Contribution
Agreement dated effective as of June 15, 2007, between Contributors and Extra
Space (hereinafter the “Contribution Agreement”), each of the Contributors
conveyed to Extra Space certain real and personal property owned by such
Contributor in exchange for certain “Series A Preferred Units” (hereinafter
collectively the “Series A Units”), as defined in the Second Amended and
Restated Agreement of Limited Partnership for Extra Space (the “Partnership
Agreement”), all as more particularly described in the Contribution Agreement.

B.                                     Pursuant to that certain Agreement
Regarding Transfer of Series A Units dated June 25, 2007, between Contributors,
James Knuppe, Barbara Knuppe, Extra Space, and others (hereinafter the “Transfer
Agreement”), the parties to the Transfer Agreement agreed that all of the Series
A Units to be issued by Extra Space pursuant to the Contribution Agreement would
be issued directly to James Knuppe and Barbara Knuppe and James Knuppe and
Barbara Knuppe assumed certain obligations of the Contributors under the
Contribution Agreement with respect to the Series A Units.

 

--------------------------------------------------------------------------------


 

C.                                     Pursuant to the Partnership Agreement and
the Contribution Agreement, James Knuppe and Barbara Knuppe have certain rights
to require Extra Space to redeem the Series A Units.  The parties to this
Agreement desire to make certain amendments to the provision of the Contribution
Agreement relating to the redemption of the Series A Units.

NOW, THEREFORE, for and in consideration of the mutual covenants and conditions
set forth in this First Amendment, the receipt and sufficiency of which are
acknowledged by the parties to this Agreement, the parties to this Agreement do
hereby agree as follows:

1.                                       Amendment of Section 3(f) of
Contribution Agreement.  Section 3(f) of the Contribution Agreement is hereby
amended by deleting said Section 3(f) in its entirety and replacing it with the
following Section 3(f):

(f)                                    Issuance of Series A Preferred Units. 
The Series A Preferred Units shall be issued and delivered to Contributors at
Closing.  Subject to the terms and conditions set forth in this Agreement
(including this Section 3(f)) and that certain Promissory Note dated June 25,
2007, in the original principal amount of $100,000,000.00 and in which H. James
Knuppe and Barbara Knuppe appear as Borrowers and Acquiror appears as Lender
(hereinafter the “Note”), the Series A Preferred Units shall be redeemable for
cash or exchangeable for shares (“Conversion Shares”) of the Stock in accordance
with the provisions of the Amended and Restated Partnership Agreement
(hereinafter defined).  Pursuant to Section 16.4B of the Amended and Restated
Partnership Agreement, at such time as a “Tendering Series A Preferred Unit
Holder” (as defined in the Amended and Restated Partnership Agreement) elects
(or is deemed to have elected) to require Acquiror to redeem all or any portion
of such Tendering Series A Preferred Unit Holder’s “Tendered Series A Preferred
Units” (as defined in the Amended and Restated Partnership Agreement), “Parent”
(as defined in the Amended and Restated Partnership Agreement) may elect to
acquire some or all of the Tendered Series A Preferred Units of such Tendering
Series A Preferred Unit Holder in exchange for Stock.  Notwithstanding anything
to the contrary in the Amended and Restated Partnership Agreement, if Parent
elects to acquire any Tendered Series A Preferred Units of a Tendering Series A
Preferred Unit Holder, the following provisions shall apply:

(1)                                  Parent shall not have any obligation to
issue in the aggregate to all Tendering Series A Preferred Unit Holders more
than 116,000,000 shares of the Stock (hereinafter the “Maximum Shares of Stock”)
with respect to Parent’s acquisition of any or all of the Series A Preferred
Units issued pursuant to this Agreement;

(2)                                  Parent’s obligation to issue shares of the
Stock with respect to any Tendered Series A Preferred Unit shall be deemed to
have been satisfied in full upon the issuance by Parent of the Maximum Shares of
Stock with respect to the acquisition of Tendered Series A Preferred Units
regardless of whether the Maximum Shares of Stock were issued with respect to
(A) the acquisition of such Tendered Series A Preferred Unit,

 

2

--------------------------------------------------------------------------------


 

(B) the acquisition of such Tendered Series A Preferred Unit in combination with
the acquisition of other Tendered Series A Preferred Units, or (C) the
acquisition of other Tendered Series A Preferred Units.

(3)                                  Effective upon the issuance of the Maximum
Shares of Stock with respect to the acquisition of one or more Tendered Series A
Preferred Units issued pursuant to this Agreement, all Series A Preferred Units
issued pursuant to this Agreement shall, to the extent not previously redeemed
by Acquiror or acquired by Parent, be deemed to have been redeemed in full and
shall no longer be issued or outstanding and neither Acquiror nor Parent shall
have any obligation to pay any additional amounts with respect to any of the
Series A Preferred Units issued pursuant to this Agreement.

Anything in the Amended and Restated Partnership Agreement to the contrary
notwithstanding, Acquiror agrees that so long as the Series A Preferred Units
remain issued and outstanding, Acquiror shall not (i) authorize or issue any
securities in Acquiror having any preference as to or on a parity with the
dividend or redemption rights, liquidation preferences, conversion rights,
voting rights or any other rights or privileges of the Series A Preferred Units,
(ii) reclassify any partnership interests into interests having any preference
as to or on a parity with the dividend or redemption rights, liquidation
preferences, conversion rights, voting rights or any other rights or privileges
of the Series A Preferred Units, (iii) authorize or issue any debt which is
convertible into or exchangeable for, partnership interests in Acquiror having
any preference as to or on parity with the dividend or redemption rights,
liquidation preferences, conversion rights, voting rights or any other rights or
privileges of the Series A Preferred Units, or (iv) amend or repeal any
provision of, or add any provision to the Amended and Restated Partnership
Agreement if such actions would alter or change the preferences, rights,
privileges or restrictions provided for the benefit of the Series A Preferred
Units.

2.                                       Amendment of Section 1 of Promissory
Note.  The penultimate sentence of Section 1 of that certain Promissory Note
dated June 25, 2007 from James Knuppe and Barbara Knuppe to Extra Space
(hereinafter the “Promissory Note”) shall be replaced with the following:

Borrowers and Lender agree that Lender shall have the right, immediately and
without prior demand or notice, to offset any distributions payable to
Borrowers, or either of them or any of their respective assignees, with respect
to any Series A Units (whether now owned or hereafter acquired by Borrowers,
either Borrower or any of their respective assignees) against any amounts due
and payable hereunder.  Borrowers and Lender agree that for purposes of applying
the preceding sentence:  (a) the term “distribution” shall include payments by
Lender in redemption of Series A Units pursuant to the Partnership Agreement
(hereinafter defined) and the issuance of any “REIT Shares” (as defined in the
Partnership Agreement) by “Parent” (as defined in the Partnership Agreement) as
consideration for Parent’s acquisition of Series A Units pursuant to Section
16.4B

 

3

--------------------------------------------------------------------------------


 

of the Partnership Agreement, and (b) if any Series A Units are assigned by
Borrowers, for purposes of Lender’s exercise of Lender’s right of offset (and
solely for such purpose), each assignee shall be deemed to have assumed a
proportionate share of the liability under this Note based on the number of
Series A Units that are issued and outstanding as of the date of such
determination.  Furthermore, to the extent of any amounts then due and owing,
but unpaid, by Lender with respect to the Series A Units, Borrowers may, at
Borrowers’ option and notwithstanding any assignment by Lender of Lender’s
rights under this Note to any controlled affiliate of Lender, immediately and
without prior demand or notice, offset such amounts against amounts then due and
owing under this Note; provided, however, that Borrowers shall at all times be
jointly and severally liable for any amounts remaining owing under this Note
after any exercise of such right of offset.  Borrowers and Lender further agree
that except as provided otherwise in Section 3 below with respect to a
redemption of up to 114,500 Series A Units, an election by any “Tendering Series
A Preferred Unit Holder” (as defined in the Partnership Agreement) to require
Lender to redeem all or any portion of such Tendering Series A Preferred Unit
Holder’s “Tendered Series A Preferred Units” (as defined in the Partnership
Agreement) shall be deemed to be an election by each Borrower and each assignee
of a Borrower to require Lender to redeem all of the Series A Units held by
Borrowers and their respective assignees in the same manner and to the same
extent as if each Borrower and each such assignee had made such an election in
accordance with the provisions of the Partnership Agreement.

3.                                       Amendment of Subsection 3(iii) of
Promissory Note.  Subsection 3(iii) of the Promissory Note is hereby amended by
deleting said Section 3(iii) in its entirety and replacing it with the following
Subsection 3(iii):

                                               
(iii)                               Except as provided below in this Section 3,
either of the Borrowers or any of their respective assignees exercises such
Borrower or assignee’s right under the Second Amended and Restated Agreement of
Limited Partnership of Lender dated June 25, 2007 (the “Partnership Agreement”)
to redeem any or all of the Series A Units

4.                                       Amendment of Section 3 of Promissory
Note.  Section 3 of the Promissory Note is further amended by adding the
following at the end and as part of Section 3 of the Promissory Note:

Notwithstanding anything to the contrary in subsection 3(iii) above but subject
to that certain Contribution Agreement (AAAAA Rent-A-Space) dated as of June 15,
2007, between AAAAA Rent-A-Space, Alameda, Ltd., Limited Partnership, a
California limited partnership, Lender, Borrowers, and others, as amended (the
“Contribution Agreement”), if (a) no default Borrowers has occurred under this
Note and no event has occurred which with the giving of notice or lapse of time
or both would constitute such a default and (b) neither borrower has assigned or
otherwise transferred any of such Borrower’s Series A Units or any right, title,
or interest therein, Borrowers shall have the right, on a one time basis in a
single

 

4

--------------------------------------------------------------------------------


 

redemption, to elect to require Lender to redeem, in the aggregate, up to, but
not to exceed, 114,500 Series A Units and such redemption shall not cause the
principal amount of this Note or the accrued but unpaid interest thereon to be
due and payable.  Upon any redemption by Borrowers pursuant to the immediately
preceding sentence, Lender shall release from the Pledge the Series A Units
which are to be redeemed as a part of such redemption.

5.                                       Examples.  For the avoidance of
confusion, attached hereto as Attachment A, and by this reference made a part
hereof, are examples illustrating the manner in which the parties intend that
Section 3(f) of the Contribution Agreement and Section 1 of the Promissory Note
(both as amended by this First Amendment) are to be applied.  To the extent that
there is a conflict between the provisions of this Agreement and the examples
attached hereto, the examples shall control.

6.                                       Ratification by James Knuppe and
Barbara Knuppe.  Each of James Knuppe and Barbara Knuppe, with respect to the
Series A Units now or hereafter held by them, hereby assumes and agrees to be
bound by the provisions of Sections 3(f), 3(g)(1), and 3(i) of the Contribution
Agreement and agrees to hold such Series A Units subject to the provisions of
Sections 3(f), 3(g)(1) and 3(i) of the Contribution Agreement in addition to any
other provisions of the Contribution Agreement to which they have agreed to be
bound.  James Knuppe and Barbara Knuppe do each hereby ratify and confirm the
Contribution Agreement, the Transfer Agreement and the Promissory Note, as those
Agreements have been amended and modified by this First Amendment.

7.                                       Ratification by Other Parties to
Contribution Agreement.  Each of the parties to this First Amendment other than
James Knuppe and Barbara Knuppe hereby ratifies and confirms the Contribution
Agreement and the Transfer Agreement as those Agreements have been amended and
modified by this First Amendment.


[Signatures on Following Pages]

5

--------------------------------------------------------------------------------


 

DATED effective as of the effective date set forth above.

 

CONTRIBUTORS:

 

 

AAAAA RENT-A-SPACE, ALAMEDA, LTD., LIMITED PARTNERSHIP, a California limited
partnership

 

 

By:

KN PRODUCTIONS - ALAMEDA, INC., a Nevada corporation, its general partner

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name: Michael Knuppe

 

 

Title: President

 

 

Date: 9/28/07

 

 

AAAAA RENT-A-SPACE, ALAMEDA II, LTD. LIMITED PARTNERSHIP, a California limited
partnership

 

 

By:

KN PRODUCTIONS CO., INC., a California corporation, its general partner

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name: Michael Knuppe

 

 

Title: President

 

 

Date: 9/28/07

 

 

AAAAA RENT-A-SPACE, BERKELEY I, LTD., LIMITED PARTNERSHIP, a California limited
partnership

 

 

By:

KN PRODUCTIONS CO., INC., a California corporation, its general partner

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name: Michael Knuppe

 

 

Title: President

 

 

Date: 9/28/07

 

6

--------------------------------------------------------------------------------


 

 

AAAAA RENT-A-SPACE, BERKELEY II, LTD., LIMITED PARTNERSHIP, a California limited
partnership

 

 

By:

KN PRODUCTIONS CO., INC., a California corporation, its general partner

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name: Michael Knuppe

 

 

Title: President

 

 

Date: 9/28/07

 

 

AAAAA RENT-A-SPACE — CASTRO VALLEY, LTD. LIMITED PARTNERSHIP, a California
limited partnership

 

 

By:

KN PRODUCTIONS CO., INC., a California corporation, its general partner

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name: Michael Knuppe

 

 

Title: President

 

 

Date: 9/28/07

 

 

AAAAA RENT-A-SPACE — COLMA, LTD. LIMITED PARTNERSHIP, a California limited
partnership

 

 

By:

KN PRODUCTIONS - COLMA, INC., a Nevada corporation, its general partner

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name: Michael Knuppe

 

 

Title: President

 

 

Date: 9/28/07

 

7

--------------------------------------------------------------------------------


 

 

AAAAA RENT-A-SPACE, HAYWARD, LTD., LIMITED PARTNERSHIP, a California limited
partnership

 

 

By:

KN PRODUCTIONS - HAYWARD, INC., a Nevada corporation, its general partner

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name: Michael Knuppe

 

 

Title: President

 

 

Date: 9/28/07

 

 

AAAAA RENT-A-SPACE — MAUI, A LIMITED PARTNERSHIP, a Hawaiian limited partnership

 

 

By:

KN PRODUCTIONS CO., INC., a California corporation, its general partner

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name: Michael Knuppe

 

 

Title: President

 

 

Date: 9/28/07

 

 

AAAAA RENT-A-SPACE, SAN LEANDRO, LTD., LIMITED PARTNERSHIP, a California limited
partnership

 

 

By:

KN PRODUCTIONS — SAN LEANDRO, INC., a Nevada corporation, its general partner

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name: Michael Knuppe

 

 

Title: President

 

 

Date: 9/28/07

 

8

--------------------------------------------------------------------------------


 

 

AAAAA RENT-A-SPACE, SAN PABLO, LTD. LIMITED PARTNERSHIP, a California limited
partnership

 

 

By:

KN PRODUCTIONS CO., INC., a California corporation, its general partner

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name: Michael Knuppe

 

 

Title: President

 

 

Date: 9/28/07

 

 

AAAAA RENT-A-SPACE — VALLEJO, LTD. LIMITED PARTNERSHIP, a California limited
partnership

 

 

By:

KN PRODUCTIONS CO., INC., a California corporation, its general partner

 

 

 

 

By:

/s/ Michael Knuppe

 

 

Name: Michael Knuppe

 

 

Title: President

 

 

Date: 9/28/07

 

 

 

 

 

 

 

 

 

 

/s/ H. James Knuppe

9/28/07

 

 

H. JAMES KNUPPE

 

 

 

 

 

 

 

 

 

 

/s/ Barbara Knuppe

9/28/07

 

 

BARBARA KNUPPE

 

9

--------------------------------------------------------------------------------


 

 

EXTRA SPACE:

 

 

EXTRA SPACE STORAGE LP, a Delaware limited partnership

 

 

BY:

ESS HOLDINGS BUSINESS TRUST I, a Massachusetts business trust, its sole general
partner

 

 

 

 

By:

/s/ Charles L. Allen

 

 

Name: Charles L. Allen

 

 

Title: Trustee

 

10

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Except to the extent expressly indicated otherwise in this Attachment,
capitalized terms used in this Attachment shall have the same meaning as set
forth in the First Amendment.

 

Assumptions for Examples:

 

Face amount of Promissory Note:

 

$100,000,000.00

Accrued but unpaid interest owing on the Promissory Note:

 

$0.00

Total Number of Series A Units owned by H. James Knuppe and Barbara Knuppe:

 

989,980

Series A Preferred Capital

 

$116.16
(rounded from $116.1639629083)

Maximum Shares of Stock

 

116,000,000

Adjustment Factor (as defined in the Partnership Agreement)

 

1.0

 

Example No. 1:

The “Value” (as defined in the Partnership Agreement) of the Stock (as defined
in the Contribution Agreement) at the time that H. James Knuppe and Barbara
Knuppe (collectively, “Knuppe”) tender the Series A Units for redemption is
$20.00 per share of Stock, and Parent elects to acquire all of the Tendered
Series A Units in exchange for Stock.

The “Series A Preferred Redemption Amount” (as defined in the Partnership
Agreement) payable with respect to each Series A Unit would be equal to the sum
of the Series A Preferred Capital ($116.1639629083) plus the Value of a share of
Stock ($20.00), or $136.1639629083.  The total cash amount that would be payable
with respect to such redemption (but for Parent’s election to issue Stock in
exchange for the Series A Units) would be equal to the product of the total
number of Series A Units (989,980) multiplied by the Series A Preferred
Redemption Amount ($136.1639629083), or $134,799,600.00.  Parent would have the
obligation to issue 6,739,980 shares of Stock with respect to the redemption. 
5,000,000 of the shares of Stock (representing the $100,000,000.00 balance owing
under the Promissory Note) would be applied to the satisfaction of the
Promissory Note and 1,739,980 of the shares of Stock would be issued to Knuppe. 
Because the total number of shares being issued is 6,739,980, the Maximum Shares
of Stock limitation would not apply.  Knuppe would receive consideration in
exchange for the Series A Units of $100,000,000 (through the satisfaction of the
Promissory Note) plus shares of Stock having a total Value of $34,799,600.00,
for total consideration of $134,799,600.00.

Example No. 2:

The Value of the Stock at the time that Knuppe tenders the Series A Units for
redemption is $5.00 per share of Stock, and Parent elects to acquire all of the
Tendered Series A Preferred Units in exchange for Stock.

 

11

--------------------------------------------------------------------------------


 

The Series A Preferred Redemption Amount payable with respect to each Series A
Unit would be equal to the sum of the Series A Preferred Capital
($116.1639629083) plus the Value of a share of Stock ($5.00), or
$121.1639629083.  The total cash amount that would be payable with respect to
such redemption (but for Parent’s election to issue Stock in exchange for the
Series A Units) would be equal to the product of the total number of Series A
Units (989,980) multiplied by the Series A Preferred Redemption Amount
($121.1639629083), or $119,949,900.00.  Parent would have the obligation to
issue 23,989,980 shares of Stock with respect to the redemption.  20,000,000 of
the shares of Stock (representing the $100,000,000.00 balance owing under the
Promissory Note) would be applied to the satisfaction of the Promissory Note and
3,989,980 of the shares of Stock would be issued to Knuppe.  Because the total
number of shares being issued is 23,989,980, the Maximum Shares of Stock
limitation would not apply.  Knuppe would receive consideration in exchange for
the Series A Units of $100,000,000 (through the satisfaction of the Promissory
Note) plus shares of Stock having a total Value of $19,949,900.00, for total
consideration of $119,949,900.00.

Example No. 3:

The Value of the Stock at the time that Knuppe tenders the Series A Units for
redemption is $1.00 per share of Stock, and Parent elects to acquire all of the
Tendered Series A Preferred Units in exchange for Stock.

The Series A Preferred Redemption Amount payable with respect to each Series A
Unit would be equal to the sum of the Series A Preferred Capital
($116.1639629083) plus the Value of a share of Stock ($1.00), or
$117.1639629083.  The total cash amount that would be payable with respect to
such redemption (but for Parent’s election to issue Stock in exchange for the
Series A Units) would be equal to the product of the total number of Series A
Units (989,980) multiplied by the Series A Preferred Redemption Amount
($117.1639629083), or $115,989,980.00.  Parent would have the obligation to
issue 115,989,980 shares of Stock with respect to the redemption.  100,000,000
of the shares of Stock (representing the $100,000,000.00 balance owing under the
Promissory Note) would be applied to the satisfaction of the Promissory Note and
15,898,980 of the shares of Stock would be issued to Knuppe.  Because the total
number of shares being issued is 115,989,980, the Maximum Shares of Stock
limitation would not apply.  Knuppe would receive consideration in exchange for
the Series A Units of $100,000,000 (through the satisfaction of the Promissory
Note) plus shares of Stock having a total Value of $15,989,980.00, for total
consideration of $115,989,980.00.

Example No. 4:

The Value of the Stock at the time that Knuppe tenders the Series A Units for
redemption is $0.10 per share of Stock, and Parent elects to acquire all of the
Tendered Series A Preferred Units in exchange for Stock.

The Series A Preferred Redemption Amount payable with respect to each Series A
Unit would be equal to the sum of the Series A Preferred Capital
($116.1639629083) plus the Value of a share of Stock ($0.10), or
$116.2639629083.  The total cash amount that would be payable with respect to
such redemption (but for Parent’s election to issue Stock in exchange for the
Series A Units) would be equal to the product of the total number of Series A
Units (989,980) multiplied

 

12

--------------------------------------------------------------------------------


 

by the Series A Preferred Redemption Amount ($116.2639629083), or
$115,098,998.00.  But for the Maximum Shares of Stock limitation, Parent would
have the obligation to issue 1,150,989,980 shares of Stock with respect to the
redemption.  Because of the Maximum Shares of Stock limitation, Parent would
only be obligated to issue 116,000,000 shares of Stock having a Value of
$11,600,000.00.  All of the Shares of Stock would be applied the satisfaction of
the Promissory Note leaving a balance owing under the Note of $88,400,000.00. 
Knuppe remains obligated for the payment of the $88,400,000.00 on the Promissory
Note.

Example No. 5:  The facts are the same as in Example 4, except that Parent does
not elect to redeem the Series A Units in exchange for Stock.  After the
$100,000,000.00 outstanding balance on the Promissory Note is subtracted, Knuppe
would be entitled to a cash payment in exchange for the Series A Units of
$15,098,998.00.

Example No. 6:  The Parent and Extra Space file for bankruptcy, and the Series A
Units are worthless.  Knuppe elects to tender the Series A Units for
redemption.  Because the Series A Units are worthless, they cannot be offset
against the outstanding balance on the Promissory Note.  Knuppe remains
obligated for $100,000,000 on the Promissory Note.

 

13

--------------------------------------------------------------------------------

 